DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 8/18/2015. Claims 1, 3 & 5-15 are pending in this application. Claims 2 & 4 are canceled. 
Allowable Subject Matter
2.	Claims 1, 3 & 5-15 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
plug-shaped second contact structures configured to be electrically connected to a first number of the plurality of first contact structures, respectively; a slit-shaped second contact structure configured to extend in a horizontal direction and configured to be directly connected to upper surfaces of first contact structures adjacent in a first direction, among the plurality of first contact structures, to electrically connect the first contact structures adjacent in the first direction to each other; and a third contact structure configured to be electrically connected to sidewalls of the plug-shaped second contact structures, adjacent in the first direction, wherein the plurality of first contact structures are connected to the transistor, and wherein the transistor includes a source region and a drain region, the source region is connected to the slit-shaped second contact structure through one of a second number of the plurality of first contact structures, and the drain region is connected to the third contact structure through one of a first number of the plurality of first contact structures and one of the plug-shaped second contact structures (emphasis added),  as in the context of claim 1; 
plug-shaped second contact structures configured to pass through the etch stop film and the second interlayer insulating film and configured to be electrically connected to a first number of the plurality of first contact structures, respectively; a slit-shaped second contact structure configured to pass through the etch stop film and the second interlayer insulating film, configured to be electrically connected to a second number of the plurality of first contact structures, and configured to extend in a first direction; and a third contact structure configured to pass through the second interlayer insulating film, configured to be electrically connected to sidewalls of the plug-shaped second contact structures, and configured to extend in the first direction, as in the context of claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        7/20/22